Citation Nr: 1731847	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to increased rating for PTSD in excess of 30 percent.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1967 to May 1971.

By way of procedural background in October 2008, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective July 2007.  In March 2011 the Veteran filed a claim for increased disability rating.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A Notice of Disagreement was received in September 2012.  In February 2014, a Statement of the Case was issued, determining that an evaluation in excess of 30 percent was not warranted.  In March 2014 the Veteran filed his substantive appeal (via a VA Form 9).

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Milwaukee, Wisconsin RO.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The last VA (PTSD) compensation examination was conducted in May 2014, more than three years ago.  The Veteran has indicated that his PTSD has worsened since that VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment).  

Another VA examination is needed in order to ascertain the current level of severity of the service-connected PTSD.  See 38 C.F.R. §§ 3.327 (a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment records from the VA Medical Center in Madison dated from May 2017 to present.  Then associate all records obtained with the claims file.

2.  Then, schedule the Veteran for a VA examination with an appropriate clinician who has not previously examined the Veteran, if possible, to determine the current severity of his PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with any examination.  All indicated tests and studies should be performed with any examination, and all findings should be set forth in detail.

The examiner should detail all the symptomatology and severity thereof of the service-connected PTSD as separate from any other non-service connected disability.  In this regard, service connection is not in effect for symptoms related to substance abuse.

3.  Then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.

4.  Thereafter, readjudicate the claims for increased rating for PTSD in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




